 19-11845-shl   Doc 7-1   Filed 06/03/19 Entered 06/03/19 14:27:20   Exhibit A   Pg
                                        1 of 6



                                    EXHIBIT A

                           Proposed Order to Show Cause




DM3\5776992.3
 19-11845-shl       Doc 7-1    Filed 06/03/19 Entered 06/03/19 14:27:20           Exhibit A   Pg
                                             2 of 6



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 15

 BSG RESOURCES LIMITED (in                        Case No. 19-11845 (_____)
 administration),

           Debtor in a Foreign Proceeding.


          ORDER TO SHOW CAUSE WITH TEMPORARY RESTRAINING ORDER

          William Callewaert and Malcolm Cohen (together, the “Joint Administrators”) are the

Court-appointed Joint Administrators for BSG Resources Limited (in administration) (the

“Debtor”) in a proceeding under Guernsey’s Part XXI of the Companies (Guernsey) Law, 2008

(the “Guernsey Administration”). The Joint Administrators are authorized to serve as the foreign

representative of the Debtor as defined by section 101(24) of title 11 of the United States Code

(the “Bankruptcy Code”).

          On June 3, 2019, the Joint Administrators commenced this Chapter 15 case (the “Chapter

15 Case”) by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the

Bankruptcy Code, the Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

and Related Relief (the “Verified Petition”) along with the Official Form 401 (Chapter 15 Petition

for Recognition of a Foreign Proceeding); the Application for an Order (I) Scheduling Recognition

Hearing, (II) Specifying Deadline for Filing Objections and (III) Specifying Form and Manner of

Notice (the “Notice Application”); and an Ex Parte Application for Temporary Restraining Order

and Relief Pursuant to Sections 1519 and 105(a) of the Bankruptcy Code (the “Application for

Provisional Relief” and, collectively with the Verified Petition and Notice Application, the “First

Day Motions”).




DM3\5776992.3
 19-11845-shl       Doc 7-1     Filed 06/03/19 Entered 06/03/19 14:27:20            Exhibit A    Pg
                                              3 of 6



          The Joint Administrators have also filed a memorandum of law (the “Memorandum of

Law”) and a Declaration of Malcolm Cohen (the “Cohen Declaration”) in support of the First Day

Motions.

          By its Application for Provisional Relief, the Joint Administrators requested entry, on an

ex parte basis, of a temporary restraining order staying execution against the assets of the Debtor,

and applying section 362 of the Bankruptcy Code in this Chapter 15 Case on a provisional basis

pending the earlier of (i) adjudication of the Joint Administrators’ request for recognition of the

Guernsey Administration or (ii) after notice and a hearing, entry of an order granting a preliminary

injunction extending the provisional relief in the temporary restraining order until disposition of

the Verified Petition.

          The Court has considered and reviewed the Application for Provisional Relief, the Verified

Petition, and the Cohen Declaration and all related documents filed contemporaneously therewith.

Based on the foregoing,

THE COURT FINDS AND CONCLUDES AS FOLLOWS:

          a)     The Joint Administrators have demonstrated a substantial likelihood of success on

the merits that the Debtor is the subject of a pending foreign main proceeding and the Joint

Administrators are the foreign representative of the Debtor;

          b)     The Joint Administrators have demonstrated that, without a stay of execution

against the Debtor’s assets and the protections of section 362 of the Bankruptcy Code, there is a

material risk that the Debtor will suffer irreparable harm to the value of its business, assets, and

property as a result of potential enforcement and collection efforts of claimants pending the

disposition of the Verified Petition;

          c)     No injury will result to any party that is greater than the harm to the Debtor in the

absence of the requested relief;

                                                   2
DM3\5776992.3
 19-11845-shl         Doc 7-1   Filed 06/03/19 Entered 06/03/19 14:27:20             Exhibit A     Pg
                                              4 of 6



          d)    The interests of the public will be served by this Court’s granting of the relief

requested by the Joint Administrators;

          e)    Due to the nature of the relief requested, the Court finds that no security is required

under Rule 65(c) of the Federal Rules of Civil Procedure to the extent applicable in these cases by

Rule 7065 of the Federal Rules of Bankruptcy Procedure;

          f)    It would not be feasible, prior to entry of this Order, for the Joint Administrators to

serve prior notice of the Application for Provisional Relief on all parties-in-interest, and giving

such prior notice would create the risk that creditors would rush to take actions that would

undermine or defeat the purposes of the relief that the Joint Administrators seek.

          g)    This Court has jurisdiction over this matter pursuant to 28 U.S.C §§ 157 and 1334

and section 1501 of the Bankruptcy Code;

          h)    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P); and

          i)    Venue is proper in this District pursuant to 28 U.S.C. § 1410.

NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

          1.    The Joint Administrators’ application is GRANTED as of ____________ ;

          2.    All parties-in-interest shall show cause before the Honorable _______          ,

United States Bankruptcy Judge for the Southern District of New York, at a hearing at _____

on ______                                       (the “Hearing”), at the United States Bankruptcy

Court, One Bowling Green, New York, New York 10004, Courtroom #____ as to why an order

should not be entered:

                i.       establishing the Joint Administrators as the “foreign representative” of the

                         Debtor as defined in section 101(24) of the Bankruptcy Code;

                ii.      enjoining all persons and entities subject to this Court’s jurisdiction from

                         taking or continuing to take any act to seize, attach, possess, execute upon,

                                                   3
DM3\5776992.3
 19-11845-shl          Doc 7-1   Filed 06/03/19 Entered 06/03/19 14:27:20               Exhibit A   Pg
                                               5 of 6



                          exercise control over and/or enforce liens against any assets of the Debtor

                          located in the territorial jurisdiction of the United States; and

                iii.      directing that the automatic stay set forth in section 362 of the Bankruptcy

                          Code shall be applicable, within the territorial boundaries of the United

                          States, to the Debtor and its assets.

          3.    Subject to paragraph 4 below, pending the Hearing:

                i.        the Joint Administrators are established, on an interim basis, as the “foreign

                          representative” of the Debtor as defined in section 101(24) of the

                          Bankruptcy Code;

                ii.       Pursuant to sections 1519(a)(1) and 105(a) of the Bankruptcy Code, all

                          persons and entities are enjoined from seizing, attaching, possessing,

                          executing, and/or enforcing liens against the assets of the Debtor; and

                iii.      Pursuant to sections 1519(a)(3) and 105(a) of the Bankruptcy Code, the

                          automatic stay pursuant to section 362 of the Bankruptcy Code is applicable

                          in this Chapter 15 Case within the territorial jurisdiction of the United

                          States; provided, however, that the automatic stay shall not enjoin a police

                          or regulatory act of a governmental unit to the extent provided in Section

                          362(b)(4) of the Bankruptcy Code.

          4.    Pursuant to Federal Rule 65(b)(4), any party in interest may make a motion seeking

relief from or modifying this Order on no less than two (2) business days’ notice to the Joint

Administrators’ United States counsel, by filing a motion seeking an order of this Court dissolving

or modifying the injunction entered in this proceeding.




                                                     4
DM3\5776992.3
 19-11845-shl      Doc 7-1     Filed 06/03/19 Entered 06/03/19 14:27:20            Exhibit A      Pg
                                             6 of 6



          5.    Pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure, the security

provisions of Rule 65(c) of the Federal Rules of Civil Procedure are waived.

          6.    Notice of entry of this Order and of the Hearing shall be served within two business

days of its entry by United States mail first-class postage prepaid, by electronic mail or by fax on

all parties against whom relief is sought, or their counsel, if applicable, including such parties as

set forth in the List Pursuant to Bankruptcy Rule 1007(a)(4) filed concurrently herewith.

          7.    Service in accordance with this Order shall constitute adequate and sufficient

service and notice.

          8.    Responses or objections to the Joint Administrators’ request for a preliminary

injunction shall be (i) made in writing and shall set forth the basis therefor, and such responses or

objections, if filed by an attorney, must be filed in accordance with General Order M-399 and the

Court’s Current Guidelines for Electronic Filing (copies of which may be viewed on the Court’s

website at www.nysb.uscourts.gov), and by all other parties in interest in hard copy filed with the

Office of the Clerk of the Court, One Bowling Green, New York, New York, with a hard copy to

be sent to the chambers of the Honorable                             , United States Bankruptcy

Judge and (ii) served by electronic mail and United States mail upon Duane Morris LLP, Attn:

Frederick D. Hyman and Jarret P. Hitchings, 1540 Broadway, New York, New York 10036,

counsel to the Joint Administrators, so as to be received on or before ______                at

______          , prevailing Eastern Time.

          9.    This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.



Dated:                         , 2019
                                                      United States Bankruptcy Judge


                                                  5
DM3\5776992.3
